DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:


Regarding [0012]:  The phrase “comprised of” is erroneous in English. It is suggested to change “comprised of” to simply “comprises”.  

Regarding [0015]:  To be more definite and clear, it is suggested to amend the paragraph as follows:

     As previously described, the program operation can be based on a high voltage pulse to securely erase data. The high voltage pulse can be applied to at least one wordline of a block so that the read operation of the block can return a single value (e.g., 0 or  to securely erase data can be set such that the programmed (erased) memory cells will have threshold voltages higher than the voltage applied to  unselected wordlines when the memory sub-system is performing a read operation of a block. Thus, each memory cell of a particular wordline in a block can be at a high voltage state that exceeds  each of the read threshold voltage states and/or the pass voltage state (e.g., the voltage levels of any of the read threshold voltage states or pass voltage state). Thus, if a subsequent read operation is performed at the block, the wordline can influence the read operation of a selected wordline so that the read operation returns the same value for each memory cell (e.g., a '0') of the wordline that is intended to be read. For example, the pass voltage signal can be applied to a particular unselected wordline and since each memory cell of the particular wordline is at a high threshold voltage level or state as a result of the high voltage pulse, the values returned can be all at a '0' value regardless of the actual values stored at the selected wordline that is intended to be read.

Regarding [0028]:  Change “to perform a program operation” to “to perform an erase operation” since box  210 of the flow diagram states “to perform a secure erase operation”.  

Regarding [0034]:   The sentence beginning with “Thus” seems to be incorrect.    Examiner believes that “short state” should be “open state”.


Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2020/0090769 A1) in view of Guterman (US 2005/0226055 A1).

Regarding claim 1:  Maeda (FIG. 5; [0084-0098]) teaches a method comprising:   
     receiving a request to perform a secure erase operation for a memory component (a command; [0043]); and
     determining a voltage level applied to unselected wordlines of the memory component during a read operation (Vread; [0088]).

     Maeda teaches erasing of a programmed cell from programmed state A or B or C requires increasing of the threshold voltage of the cell into the highest voltage state ER in FIG. 5 but does not specifically teach:
     applying, by a processing device, a voltage pulse to at least one wordline of the memory component to perform the secure erase operation, the voltage pulse being applied in a program operation to place a memory cell of the memory component at another voltage level that exceeds the voltage level applied to the unselected wordlines of the memory component during the read operation.

     Guterman (FIG. 5; [0014, 0052]) teaches applying, by a processing device, a voltage pulse to at least one wordline of the memory component to perform move a memory cell into a higher state, the voltage pulse being applied in a program operation to place a memory cell of the memory component at another voltage level (the cell has 20V 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gutermen into the device and/or method of Maeda in a manner such that a processing device would apply a voltage pulse (a Vpgm= 20V pulse similar to that taught by Guterman) to at least one wordline of the memory component to perform the secure erase operation, the voltage pulse being applied in a program operation to place a memory cell of the memory component at another voltage level (the gate of a memory cell would be at 20V, for example) that exceeds the voltage level (4.5V from Guterman) applied to the unselected wordlines of the memory component during the read operation.  The motivation to do so would have been to provide an operation, a programming operation, that would raise or increase the threshold state of cells into the erase state ER to facilitate an erasing operation.

Regarding claim 7:  Maeda as modified above teaches the method of claim 1, wherein the at least one wordline corresponds to one or more wordlines in each block of the memory component that is to be securely erased (the block selected to be programmed or erased; [0050-0052] of Guterman).


     27a memory component (10, 15, and 16 in FIG. 1); and 
     a processing device (12 and 13), operatively coupled with the memory component, to: 
          receive a request to perform a secure erase operation for a memory component (a request or command that causes an erase operation; [0043]); and
          determine a voltage level applied to unselected wordlines of the memory component during a read operation (Vread; [0088]).

     Maeda teaches erasing of a programmed cell from programmed state A or B or C requires increasing of the threshold voltage of the cell into the highest voltage state ER in FIG. 5 but does not specifically teach:
     applying, by a processing device, a voltage pulse to at least one wordline of the memory component to perform the secure erase operation, the voltage pulse being applied in a program operation to place a memory cell of the memory component at another voltage level that exceeds the voltage level applied to the unselected wordlines of the memory component during the read operation.

     Guterman (FIG. 5; [0014, 0052]) teaches applying, by a processing device, a voltage pulse to at least one wordline of the memory component to perform move a memory cell into a higher state, the voltage pulse being applied in a program operation to place a memory cell of the memory component at another voltage level (the cell has 20V 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gutermen into the device and/or method of Maeda in a manner such that a processing device would apply a voltage pulse (a Vpgm= 20V pulse similar to that taught by Guterman) to at least one wordline of the memory component to perform the secure erase operation, the voltage pulse being applied in a program operation to place a memory cell of the memory component at another voltage level (the gate of a memory cell would be at 20V, for example) that exceeds the voltage level (4.5V from Guterman) applied to the unselected wordlines of the memory component during the read operation.  The motivation to do so would have been to provide an operation, a programming operation, that would raise or increase the threshold state of cells into the erase state ER to facilitate an erasing operation.

Regarding claim 13:  Maeda as modified above teaches the system, wherein the at least one wordline corresponds to one or more wordlines in each block of the memory component that is to be securely erased (the block selected to be programmed or erased; [0050-0052] of Guterman).


     a memory component (10, 15, and 16 in FIG. 1); and
     a processing device (12, 13), operatively coupled with the memory component, to:
          receive an indication to perform a secure erase operation for a memory sub-system (a request or command that causes an erase operation; [0043]);
          determine a plurality of blocks of the memory sub-system that store data (address ADD addresses blocks; [0044, 0045]); and
          determine a voltage level that is applied to unselected wordlines of a block of the plurality of blocks for a read operation by the memory sub-system (Vread; [0088]); and

     Maeda teaches erasing of a programmed cell from programmed state A or B or C requires increasing of the threshold voltage of the cell into the highest voltage state ER in FIG. 5 but does not specifically teach:

     in response to receiving the indication to perform the secure erase operation for the memory sub-system, perform a program operation to apply a voltage pulse to at least one wordline of each block of the plurality of blocks that store data, the voltage pulse being at another voltage level that is higher than the voltage level that is applied to the unselected wordlines for the read operation
       Guterman (FIG. 5; [0014, 0052]) teaches applying, by a processing device, a voltage pulse to at least one wordline of the memory component to perform move a memory cell into a higher state, the voltage pulse being applied in a program operation to place a memory cell of the memory component at another voltage level (the cell has 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gutermen into the device and/or method of Maeda in a manner such that in response to receiving the indication to perform the secure erase operation (an erase command) for the memory sub-system, perform a program operation to apply a voltage pulse (a Vpgm= 20V pulse similar to that taught by Guterman) to at least one wordline of each block of the plurality of blocks that store data, the voltage pulse being at another voltage level that is higher than the voltage level (4.5V from Guterman) that is applied to the unselected wordlines for the read operation.  The motivation to do so would have been to provide an operation, a programming operation, that would raise or increase the threshold state of cells into the erase state ER to facilitate an erasing operation.


Allowable Subject Matter

Claims 2-6, 9-12, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827